 Case 20-14257-elf      Doc 18      Filed 12/16/20 Entered 12/16/20 16:20:37             Desc Main
                                    Document      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                          :        Bankruptcy No. 20-14614-ELF
                                                :
SCOTT A. THOMAS                                 :        Chapter 13
                                                :
                                         Debtor :


                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE


         PLEASE TAKE NOTICE that pursuant to Federal Bankruptcy Rules 2002 and 9010,

Denise A. Kuhn, Senior Deputy Attorney General, hereby enters an appearance on behalf of the

Commonwealth of Pennsylvania, Department of Revenue, and requests to be placed on the

Court’s electronic service list and to receive copies of all notices, pleadings, and other matters

filed herein.



DATE: December 16, 2020                                     Respectfully submitted,

                                                            JOSH SHAPIRO
                                                            ATTORNEY GENERAL


COMMONWEALTH OF PENNSYLVANIA                                BY: /s/ Denise A. Kuhn   __
OFFICE OF ATTORNEY GENERAL                                  DENISE A. KUHN
The Phoenix Building                                        Senior Deputy Attorney General
1600 Arch Street, Suite 300                                 PA Attorney No. 46806
Philadelphia, PA 19103
Tel: (215) 560-2131                                         JASON L. SWARTLEY
Fax: (717) 772-4526                                         Chief Deputy Attorney General
E-mail: dkuhn@attorneygeneral.gov                           Financial Enforcement Section
